DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Response to Arguments
2.       Applicant's request in the applicant’s arguments filed 7/12/2021 to halt the non-statutory obviousness-type double patent rejection of claims 1-19 in abeyance have been noted and the double patent rejection is pending.
 
           Applicant further argues that Gupta qualifies as prior art against the present application as of the provisional application and requests the rejections indicate how the provisional application provides adequate support. It should be noted that the provisional application of 61/836,134 contains the same specification of that of the Gupta reference. If the applicant disagrees, the Examiner requests that applicant provide and point out the subject matter being relied upon in the rejection that is thought to not be present in the Gupta reference. 

          Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection(s).

Double Patenting



       A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.aov/patents/process/file/efs/guidance/eTD-info-l.isp.

4. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10045094. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 include limitations that are broader in scope than patented claims 1-20, thereby being an obvious variant.

       Claim Rejections - 35 USC §103
5.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 1, 2, 7, 8,13,14,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0012956) in view of SONG et al. (US 2010/0017839), in view of Gupta et al., US 2014/0372570, and in view of Lipman, US 2011/0307574.

           Regarding claim 1, Kim disclose a receiving device (see fig.14) including: circuitry configured to: 
          receive a metafile from a first file delivery session, the metafile describing a second file delivery session (see paragraph, 0051-0052, 0086, 0110... the media content receiving device 100 receives information on at least one mpd metadata file in operation s101), the metafile including a reception mode for receiving devices to receive a file from the second file delivery session that is different from the first file delivery session (see paragraphs 0086, 0111-0113, 0169... the media content receiving device 100 receives Session Description Protocol (SDP) Information including information on MPD metadata in operation S515 and TABLE 18 Value Meaning 0x00 Download and Play mode 0x01 HTTP Progressive mode 0x02 Adaptive streaming mode), and after receiving the metafile, receive packets of the second file delivery session over multicast according to the reception mode, the second file delivery session, and media information in the metafile (see paragraphs 0071-0072, 0086... The media content receiving device 100 may receive the DASH service including media content by receiving the media segment and one service in an IPTV broadcasting network is transmitted through a multicast method and a unicast method).

        Kim does not disclose metafile describing a single media type and the second file delivery session carrying only one stream of the single media type and the file being delivered unidirectionally.
         In analogous art, SONG disclose metafile describing single media type and the second file delivery session carrying only one stream of the single media type (see paragraphs 0086, 0112-0113, 0137-0138... the NST can provide encoding
information (for example, media/codec type) required to perform rendering of content/files that are transmitted through each FLUTE session and when the FLUTE session type field value is 000, this indicates that the corresponding FLUTE session is a FLUTE file delivery session that transmits a content/file for the actual nrt service. (The file provides the specific media decoding parameters of the specific content type that are transmitted through each of the FLUTE sessions and each FLUTE session carries one media type data including session description attribute indicating the specific content type of the specific media data carried in each session.) and the file being delivered unidirectional (see paragraphs 0015, 0112-0113... the nst can provide container information required to perform rendering of content/files that are transmitted through each FLUTE session) .
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of metafile describing a single media type and a session carrying only one stream of the single media type and file being delivered unidirectionally in order to provide a broadcast signal reception method and a reception system in which an IP-based non-
        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. In other words, when receiving the diary file, the receiver device receives information of a reception mode telling/indicating to the receiver device of which packets to receive for a desired stream of content and where/how to join that session in order to play back the content that the user wishes to view. If the user desires to watch a sporting event, the reception mode which indicates to the user which session/packets to receive for the sporting event when providing at least the session identifier which tells/indicates to the user device to join that session identifier in order to play back the packets of that session. The device selectively receives the content/packets of interest by joining the 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to retrieve the desired content.
        The combination of Kim, Song, and Gupta is silent with respect to the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets.
          However, in the same field of endeavor, Lipman teaches of the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets (See [0014], [0032], and [0046] which discloses of the reception mode indicating/enabling to the receiving device whether to receive all packets. Further, it should be noted that the claim recites “or” and therefore only one of the conditions of receive all packets or monitory for updated content packets need to be met).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Song, and Gupta to have incorporated the teachings of Lipman for the mere benefit of allowing all of the content to be received regardless of the type of encryption or destination address of the content such that all of the devices may view of the all content.

        The combination further discloses wherein the reception mode is a first mode indicating to the receiving device, to receive the only one stream by receiving all packets of the second file delivery session including the only one stream (see Kim, paragraphs 0071-0072, 0171-0172... The media content receiving device 100 may receive the content of the internet location that at least one url char field indicates as "download and play mode". Each session represent only one stream of the content; Gupta, [0041]-[0045] and [0064]-[0065]).

        Regarding claim 7, Kim discloses a receiving method (see fig.7 paragraph 0089... a method of the media content receiving device 100 to receive information on MPD metadata in an IPTV environment) Comprising:
       receiving, by circuitry of a receiving device, a metafile from a first file delivery session, the metafile describing a second file delivery session (see paragraph, 0051-0052, 0086, 0110), the metafile including a reception mode for receiving devices to receive a file from the second file delivery session that is different from the first file delivery session (see paragraphs 0086, 0111-0113, 0169), and after receiving the metafile, receiving packets of the second tile delivery session over multicast (see paragraphs 0071-0072, 0086) according to the reception mode, the second file delivery session, and media information in the metafile (see paragraphs 0113, 0137-0138).



        In analogous art, SONG disclose metafile describing a single media type and the second file delivery session carrying only one stream of the single media type (see paragraphs 0086, 0112-0113, 0137-0138.,,the nst can provide encoding information (for example, media/codec type) required to perform rendering of content/files that are transmitted through each FLUTE session and when the FLUTE session type field value is 000, this indicates that the corresponding FLUTE session is a FLUTE file delivery session that transmits a content/file for the actual NRT service. The file provides the specific media decoding parameters of the specific content type that are transmitted through each of the FLUTE sessions and each FLUTE session carries one media type data including session description attribute indicating the specific content type of the specific media data carried in each session.) and the file being delivered unidirectional (see paragraphs 0015, 0112-0113... the NST can provide container information required to perform rendering of content/files that are transmitted through each FLUTE session).

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of metafile describing a single media type and a session carrying only one stream of the single media type and unidirectional file delivering in order to provide a broadcast 

        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. In other words, when receiving the diary file, the receiver device receives information of a reception mode telling/indicating to the receiver device of which packets to receive for a desired stream of content and where/how to join that session in order to play back the content that the user wishes to view. If the user desires to watch a sporting event, the reception mode which indicates to the user which session/packets to receive for the sporting event when providing at least the session identifier which tells/indicates to the 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to receive the desired content.
        The combination of Kim, Song, and Gupta is silent with respect to the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets.
          However, in the same field of endeavor, Lipman teaches of the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets (See [0014], [0032], and [0046] which discloses of the reception mode indicating/enabling to the receiving device whether to receive all packets. Further, it should be noted that the claim recites “or” and therefore only one of the conditions of receive all packets or monitory for updated content packets need to be met).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Song, and Gupta to have incorporated the teachings of Lipman for the mere benefit of allowing all 

        Regarding claim 8, see the analysis of claim 2.

        Regarding claim 13, Kim discloses a non-transitory computer readable medium storing a program thereon that, when executed by a computer, causes the computer to perform (see paragraph 0213...method also can be embodied as computer readable codes on a computer readable recording medium having a program recorded) a method, the method comprising:
        receiving a metafile from a first file delivery session, the metafile describing a second file delivery session (see paragraph, 0051-0052, 0086, 0110) and, the metafile including a reception mode for receiving devices to receive a file from the second file delivery session that is different from the first file delivery session (see paragraphs 0086, 0111-0113, 0169), and after receiving the metafile, receiving packets of the second file delivery session over multicast (see paragraphs 0071-0072, 0086) according to the reception mode, the second file delivery session, and media information in the metafile (see paragraphs 0113, 0137-0138).

       Kim does not disclose metafile describing a single media type and the second file delivery session carrying only one stream of the single media type the file being delivered unidirectionally.



       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of metafile describing a single media type and a session carrying only one stream of the single media type and file being delivered unidirectionallly in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-based broadcast system (see SONG paragraph 0008).
        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, 
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. (See Gupta, [0038], [0041]-[0050], [0063]-[0065], [0096], and [0099] which discloses of receiving the diary file which consists of providing at least session identifiers, transport schedules, and IP addresses which is a reception mode since it indicates to the receiving device which sessions and packets to receive and what session identifier to join in order to receive and playback the desired packets/stream of a particular session. In other words, when receiving the diary file, the receiver device receives information of a reception mode telling/indicating to the receiver device of which packets to receive for a desired stream of content and where/how to join that session in order to play back the content that the user wishes to view. If the user desires to watch a sporting event, the reception mode which indicates to the user which session/packets to receive for the sporting event when providing at least the session identifier which tells/indicates to the user device to join that session identifier in order to play back the packets of that session. The device selectively receives the content/packets of interest by joining the desired session based on the reception mode information of at least session identifiers and IP addresses which state how the content is to be retrieved. The Examiner suggests further clarifying what the reception mode consists of and how specifically the indicating is performed). 

          The combination of Kim, Song, and Gupta is silent with respect to the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets.
          However, in the same field of endeavor, Lipman teaches of the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets (See [0014], [0032], and [0046] which discloses of the reception mode indicating/enabling to the receiving device whether to receive all packets. Further, it should be noted that the claim recites “or” and therefore only one of the conditions of receive all packets or monitory for updated content packets need to be met).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Song, and Gupta to have incorporated the teachings of Lipman for the mere benefit of allowing all of the content to be received regardless of the type of encryption or destination address of the content such that all of the devices may view of the all content.


       Regarding claim 14, Kim discloses a content supply device that delivers content (see figs. 1 and 15 and paragraphs 0014-0016...The dash segment delivery function 

       circuitry configured to: generate a fragment stream based on source data of the content (see fig. 15 paragraphs 0012, 0052, 0205... the dash media presentation
preparation server 60 generates media presentation description (MPD) metadata and stores it on a disk and the DASH media content preparation unit 305 prepares an adaption set and a content location information file);
       generate a stream from the generated fragment stream (see paragraphs 0015,
0056, 0208... the DASH segment delivery function server 80 transmits a media segment to the DASH client device 100 through an HPPT response. The media segment may include an MPEG-2 TS media segment and an MP4 media segment);
       create a metafile, describing a file delivery session (see paragraphs 0052-0053...
the DASH media presentation preparation server 60 creates a plurality of MPD metadata files for each of a plurality of DASH spec versions ) , the metafile including a reception mode for receiving devices to receive the file delivery session that carries only one stream of the single media type (see paragraphs 0088, 0111-0113,
0169... the media content receiving device 100 receives Session Description Protocol (SDP) Information including information on MPD metadata in operation S515 and TABLE 18 Value Meaning 0x00 Download and Play mode 0x01 HTTP Progressive mode 0x02 Adaptive Streaming mode); prior to delivery of the only one stream, deliver the metafile via another file delivery session that is different from the file delivery session (see paragraphs 0086, 0111-0113, 0169. .. the media content

      after the metafile being received by the receiving device, delivering the only one stream, by a content supply device (see paragraphs 0012-0013, 0015-0016, 0029, 0051-0052, 0070-0072, 0086, 0208...The dash media content transmitting unit 330 transmits a media segment in an adaptation set to the media content receiving device 100).

       Kim does not disclose delivery over unidirectional multicast and metafile describing a single media type and the second file delivery session carrying only one stream of the single media type.

        In analogous art, SONG disclose delivery over unidirectional multicast (see paragraphs 0071,0139-0141... the source specific multicast is used for this flute session ), and metafile describing single media type and the second file delivery session carrying only one stream of the single media type (see paragraphs 0086, 0112-0113,0137-0138,0143... the nst can provide encoding information (for example, 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of delivery over unidirectional multicast and metafile describing a single media type and a session carrying only one stream of the single media type in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-based broadcast system (see SONG paragraph 0008).

                The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to receive the desired content.

          However, in the same field of endeavor, Lipman teaches of the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets (See [0014], [0032], and [0046] which discloses of the reception mode indicating/enabling to the receiving device whether to receive all packets. Further, it should be noted that the claim recites “or” and therefore only one of the conditions of receive all packets or monitory for updated content packets need to be met).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Song, and Gupta to have incorporated the teachings of Lipman for the mere benefit of allowing all of the content to be received regardless of the type of encryption or destination address of the content such that all of the devices may view of the all content.

       Regarding claim 18, Kim discloses a content supply method of a content supply device that delivers content (see figs. 1, 15 and paragraphs 0014-0016), the content supply method comprising:
       generating, by the content supply device, a fragment stream based on source data of the content (see fig. 15 paragraphs 0012, 0052, 0205);
       generating, by the content supply device, a stream from the generated fragment stream (see paragraphs 0015, 0056, 0208);


         delivering, by the content supply device, prior to delivery of the only one stream, delivering the metafile via another file delivery session that is different from the file delivery session (see paragraphs 0088, 0111-0113, 0169), the metafile being received by a receiving device that receives packets of the file delivery session according to the reception mode, the file delivery session, and media information in the metafile (see paragraphs 0062, 0088, 0114- 0116); and
       after the metafile being received by the receiving device, delivering the only one stream, by a content supply device (see paragraphs 0012-0013, 0015-0016, 0029, 0051-0052, 0070-0072, 0086, 0208...The dash media content transmitting unit 330 transmits a media segment in an adaptation set to the media content receiving device 100).

        Kim does not disclose delivery over unidirectional multicast and metafile describing a single media type and file delivery session carrying only one stream of the single media type.

        In analogous art, SONG disclose delivery over unidirectional multicast and metafile describing single media type and file delivery session carrying only one stream of the single media type (see paragraphs 0112-0113, 0137-0138... the nst can provide 
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of content delivery over unidirectional multicast and metafile describing a single media type and a session carrying only one stream of the single media type in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-based broadcast system (see SONG paragraph 0008).
        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.
        However, in the same field of endeavor, Gupta teaches of the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received. 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to have incorporated the teachings of Gupta for the mere benefit of allowing the user device to know how/where to receive the desired content.

          However, in the same field of endeavor, Lipman teaches of the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets (See [0014], [0032], and [0046] which discloses of the reception mode indicating/enabling to the receiving device whether to receive all packets. Further, it should be noted that the claim recites “or” and therefore only one of the conditions of receive all packets or monitory for updated content packets need to be met).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Song, and Gupta to have incorporated the teachings of Lipman for the mere benefit of allowing all of the content to be received regardless of the type of encryption or destination address of the content such that all of the devices may view of the all content.

        Regarding claim 19, Kim discloses a non-transitory computer readable medium storing a program thereon that, when executed by a computer, causes the computer to perform a method for delivering content (see paragraphs 0213-0214...method also can be embodied as computer readable codes on a computer readable recording
medium having a program recorded) the method comprising: generating a fragment stream based on source data of the content (see fig. 15 paragraphs 0012, 0052, 0205):

        creating a metafile, describing a file delivery session (see paragraphs 0052-0053), and the metafile including a reception mode for receiving devices to receive (see paragraphs 0086, 0111-0113, 0169);
        delivering, prior to delivery of the only one stream, delivering the metafile via another file deliver session that is different from the file delivery session (see paragraphs 0086, 0111-0113, 0169), the metafile being received by a receiving device that receives packets of the file delivery session according to the reception mode (see paragraphs 0062, 0086, 0114-0116), the file delivery session, and media information in the metafile; and 
       after the metafile being received by the receiving device, delivering the only one stream, by a content supply device (see paragraphs 0012-0013, 0015-0016, 0029, 0051-0052, 0070-0072, 0086, 0208...The dash media content transmitting unit 330 transmits a media segment in an adaptation set to the media content receiving device 100).

        Kim does not disclose delivering content over unidirectional multicast metafile describing a single media type and file delivery session carrying only one stream of the single media type.

        In analogous art, SONG disclose delivering content over unidirectional multicast (see paragraphs 0071,0139-0141 ...the source specific multicast is used for this flute 

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of delivering content over unidirectional multicast and metafile describing a single media type and a session carrying only one stream of the single media type in order to provide a broadcast signal reception method and a reception system in which an IP-based non-real-time service access method is signaled in order to receive an IP-based non-real-time service in an MPEG-2-based broadcast system (see SONG paragraph 0008).

        The combination of Kim and Song is silent with respect to the reception mode indicating to the receiving device which packets to receive when receiving a file, wherein the receiving device selectively receives the packets form a content supply device based on the reception mode, and plays back contents of the packets received.

        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim and Song to 
         The combination of Kim, Song, and Gupta is silent with respect to the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets.
          However, in the same field of endeavor, Lipman teaches of the reception mode indicating to a receiving device whether to receive all packets in the session or whether to monitor the file delivery session for updated content packets (See [0014], [0032], and [0046] which discloses of the reception mode indicating/enabling to the receiving device whether to receive all packets. Further, it should be noted that the claim recites “or” and therefore only one of the conditions of receive all packets or monitory for updated content packets need to be met).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kim, Song, and Gupta to have incorporated the teachings of Lipman for the mere benefit of allowing all of the content to be received regardless of the type of encryption or destination address of the content such that all of the devices may view of the all content.

7.      Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0012956) in view of SONG et al. (US 2010/0017839), in view of Gupta et al., 2014/03725770, in view of Lipman, US 2011/0307574, and further in view of Suh et al. (US 2010/0180007).

Regarding claim 3, Kim in view of SONG, in view of Gupta and in view of Lipman discloses the limitation of claim 1.

        The combination further discloses wherein the reception mode is a second mode (see Kim, paragraphs 0071-0072, 0171-0172...The media content receiving device 100 may receive the content of the internet location that at least one url_char field indicates as "HTTP progressive mode"; Gupta, [0041]-[0045] and [0064]-[0065], multiple different session identifiers).

       Kirn in view of SONG in view of Gupta in view of Gupta does not disclose the mode indicating to the receiving device not to monitor an update of a packet of the only one stream.
      In analogous art, Suh discloses the mode indicating to the receiving device not to monitor an update of a packet of the only one stream (see fig. 16 and paragraphs 0268-0269...if the value of the updates available field is '0' [S1203], then there is no need to check for an update on the corresponding content because there is no content update [S1204]).

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta in view of Lipman with the teaching of not monitoring an update of a packet of a stream in order to provide a method of processing a non-real time service for easily identifying update information of a corresponding content by including the update 

        Regarding claim 4, Kim in view of SONG in view of Gupta in view of Lipman discloses the limitation of claim 1.

        Kim further discloses wherein the reception mode is a third mode (see paragraphs 0071-0072, 0173-0175, 0185… "adaptive streaming mode"; Gupta, [0041]-[0045] and [0064]-[0065]).

        Kim in view of SONG in view of Gupta in view of Lipman does not disclose the mode further indicating to the receiving device to monitor an update of a packet of the only one stream.

        In analogous art, Suh discloses the mode further indicating to the receiving device to monitor an update of a packet of the only one stream (see fig. 16 and paragraphs 0268-0269 ...in
order to check whether there is a change in the NRT service, FDT instance is continuously monitored by accessing the corresponding FLUTE session [S1206]).

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Lipman in view of Gupta with the teaching of monitoring an update of a packet of a 

        Regarding claim 9, see the analysis of claim 3.

       Regarding claim 10, see the analysis of claim 4.

8.   Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2015/0012956 in view of Song et al., US 2010/0017839, in view of Gupta, et al., US 2014/0372570, in view of Lipman, US 2011/0307574, and further in view of Lohmar et al., US 2012/0297410.

         Regarding claim 5, Kim in view of SONG in view of Gupta in view of Lipman discloses the limitation of claim 1.

          Kim in view of SONG in view of Gupta in view of Lipman does not disclose wherein the reception mode is a combination of two different modes, the combination indicating to the receiving device to receive the only one stream by receiving all packets of the second file delivery session without monitoring an update of a packet of the only one stream.



         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta in view of Lipman with the teaching of receiving a stream by receiving all packets of the file delivery session without monitoring an update of a packet of the only one stream in order to provide a method of streaming data in a mobile communication network is provided (see Lohmar paragraph 0007).

        Regarding claim 6, Kim in view of SONG in view of Gupta in view of Lipman discloses the limitation of claim 1.

       Kim in view of SONG in view of Gupta in view of Lipman does not disclose wherein the reception mode is a combination of two different modes, the combinaton indicating to the receiving device to receive the only one stream by receiving all packets of the second file delivery session and monitor an update of a packet of the only one stream.



        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta in view of Lipman with the teaching of receiving the stream by receiving all packets of the file delivery session and monitor an update of a packet of the stream in order to provide a method of streaming data in a mobile communication network is provided (see Lohmar paragraph [0007).

       Regarding claim 11, see the analysis of claim 5.

       Regarding claim 12, see the analysis of claim 6.

9.       Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0012956) in view of SONG et al. (US 2010/0017839), in view of Gupta et al., US 2014/0372570, in view of Lipman, US 2011/0307574, and further in view of McCann et al. (US 2014/0016628).

       Regarding claim 15, Kim in view of SONG in view of Gupta in view of Lipman discloses the limitation of claim 14.

       Kim in view of SONG and Gupta in view of Lipman does not disclose wherein the reception mode includes any of promiscuous, one-copy, and keep-updated.

        In analogous art, McCann discloses wherein the reception mode includes any of promiscuous, one-copy, and keep-updated (see paragraphs 0016, 0091- 0093...Mobile devices may be allowed to operate in promiscuous mode).

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of SONG in view of Gupta in view of Lipman with the teaching of wherein the reception mode includes any of promiscuous, one-copy, and keep-updated in order to provide a an advertisement protocol for transmitting the requests/responses for a service before associating with a network (see McCann paragraph 0011).

        Regarding claim 16, Kim In view of SONG in view of Gupta, in view of Lipman, and in view of McCann discloses the limitation of claim 15.



       Regarding claim 17, Kim in view of SONG in view of Gupta, in view of Lipman, and in view of McCann discloses the limitation of claim 15.

        The combination further discloses a unicast delivery that delivers over HTTP unicast the generated fragment stream (see Kim, fig. 1 and paragraphs 0086-0087).

Conclusion
10.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

   US 2008/0056487 – [0023] promiscuous mode where every data packet is transmitted and received
  US 2014/0351602 – [0032], [0100]] and [0110] teaches of a message to enable monitor/promiscuous mode such that none of the packets are dropped.

Conclusion
11.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov